Citation Nr: 0215932	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-22 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 23, 1999, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  He died in March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  In an April 1972 rating determination, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified that same month and did not perfect 
her appeal.  Thus, the decision became final.  

2.  The Board denied service connection for the cause of the 
veteran's death in December 1995.  The appellant appealed 
this decision to the United States Court of Veterans Appeals 
(Court).

3.  The appellant requested reconsideration of the Board's 
decision in March 1996, with said motion being denied in 
September 1996.  The appellant was informed of her appellant 
rights and did not appeal.  Thus, the decision became final.

4.  The appellant, in December 1996, again requested 
reconsideration of the Board's December 1995, with said 
motion again being denied in March 1997.  The appellant was 
informed of her appellant rights and did not appeal.  Thus, 
the decision became final.  

5.  On February 25, 1999, the Court affirmed the Board's 
December 1995 decision.  

6.  In a letter dated June 21, 1999, and received on June 23, 
1999, the appellant requested that her claim of service 
connection for the cause of the veteran's death be reopened.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 1999, 
for the grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 2000 rating 
determination, the October 2000 Statement of the Case (SOC), 
and the April 2002 Supplemental Statement of the Case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Moreover, in a September 2001 
letter, the RO informed the appellant of the laws and 
regulations of the VCAA.  The RO informed the appellant about 
VA's duty to notify her about her claim, VA's duty to assist 
her in obtaining evidence, where and when to send the 
evidence, and where to contact VA if she had any questions or 
needed assistance.  In sum, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  The appellant also appeared at a 
videoconference before the undersigned Board Member in August 
2002.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance, shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. 
§ 3.400(r).  The law grants a period of one year from the 
date of the notice of the result of the initial determination 
for initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

In April 1972, the appellant requested service connection for 
the cause of the veteran's death.  In an April 1972 rating 
determination, the RO denied service connection for the cause 
of the veteran's death.  The appellant was notified of this 
decision that month and did not perfect her appeal within one 
year and the decision became final.  

In May 1990, the appellant again requested service connection 
for the cause of the veteran's death.  Following November 
1990 and September 1992 RO denials, the appellant perfected 
the issue of entitlement to service connection for the cause 
of the veteran's death.  

The Board denied service connection for the cause of the 
veteran's death in December 1995.  The appellant subsequently 
appealed this decision to the Court.

The appellant requested reconsideration of the Board's 
decision in March 1996, with said motion being denied in 
September 1996.  The appellant was informed of her appellate 
rights and did not appeal.  Thus, the decision became final.

The appellant also requested reconsideration of the Board's 
December 1995 decision in December 1996.  In March 1997, the 
Board again denied the appellant's motion for 
reconsideration.  The appellant was informed of her appellate 
rights and did not appeal.  Thus, the decision became final.  

In a February 25, 1999, decision, the Court affirmed the 
Board's December 1995 decision.  

No further correspondence was received from the appellant 
until her letter dated June 21, 1999, and received on June 
23, 1999, which requested that her claim be reopened.  

In a January 2000 rating determination, the RO granted 
service connection for the cause of the veteran's death.  In 
a February 2000 rating determination, the RO assigned an 
effective date of February 23, 1999.  

In her November 2000 substantive appeal, the appellant 
indicated that the effective date for the grant of service 
connection should have been 1989, when she applied for 
service connection for the cause of the veteran's death the 
second time.  The appellant indicated that service connection 
should have been granted based upon the medical records that 
she supplied in conjunction with her claim at that time.  

At the time of her August 2002 hearing, the appellant 
indicated that she had actively pursued her claim since 1989 
and stated that service connection for the cause of the 
veteran's death should be in effect for this entire period.  
The appellant testified that service connection should have 
been granted based upon the medical records that she had 
provided.  The appellant also testified that she had not 
submitted any evidence or statements prior to her June 1999 
letter and subsequent to the Court's February 1999 
affirmation of the Board's decision.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The appellant's request to reopen her claim of 
service connection for the cause of the veteran's death was 
received on June 23, 1999.  This was the first correspondence 
received from the appellant requesting service connection for 
the cause of the veteran's death subsequent to the Court's 
February 1999 decision.  The Board also notes that this was 
the first correspondence received from the appellant 
subsequent to the denial of the Appellant's Motion for 
Reconsideration by the Board in March 1997.  While the Board 
is sympathetic to the appellant's beliefs, it is precluded by 
law from assigning an effective date earlier than June 23, 
1999.  


ORDER

Entitlement to an effective date earlier than June 23, 1999, 
for the grant of service connection for the cause of the 
veteran's death is denied.




		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

